Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 28, the phrase “one or more receiving cavities” is inaccurate and indefinite because such phrase is broadly interpreted as one receiving cavity.  So if there is only one receiving cavity then the phrases “a plurality of pre-weakened areas” and “a plurality of oral care implements …” are also inaccurate because there are no pre-weakened areas if there is only one receiving cavity.  In claim 28, the phrase “the plurality of receiving cavities” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 21, 23, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The Bibliographic data No. JP2015044618 to Takahiro (see Patent Translate Powered by EPO and Google).  Takahiro discloses a packaged oral care implement (Figs. 1-3) comprising a package (1) having a front surface (Fig. 1(b)) and an opposite rear surface (Fig. 1(a)), the package comprising a blister package (2) including a receiving cavity (5) having an open rear end, a flat panel (3; 16, 13, 22, 15; Fig. 2) including a front surface, a rear surface opposite the front surface, and a first window aperture (8), and the flat panel coupled to the blister package so that the rear surface of the flat panel closes the open rear end of the receiving cavity, and a transparent film (11, 12) coupled to the front surface of the flat panel and covering the first window aperture.  Takahiro further discloses an oral care implement (4) positioned within the receiving cavity of the blister package and the oral care implement is visible from the rear surface of the package through the blister package (Fig. 1(b)) and from the front surface of the package through the first window aperture (Fig. 1(a)).
As to claim 2, Takahiro discloses the transparent film (11, 12) is a non-heat sealable laminate.
As to claim 4, Takahiro further discloses the transparent film formed from polyethylene terephthalate/recycled polyethylene terephthalate [0015].
As to claim 21, see the specification and Figs. 1(b) & 1(c).
As to claim 23, see Fig. 1(a).

Claim(s) 1, 4-6, 21, 23, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2014/0083885; hereinafter Lee).  Lee discloses a packaged oral care implement (1000) comprising a package (100) having a front surface and an opposite rear surface, the package comprising a blister package (101) including a receiving cavity (115) having an open rear end, a flat panel (300) including a front surface, a rear surface opposite the front surface, and a first window aperture (301), and the flat panel coupled to the blister package so that the rear surface of the flat panel closes the open rear end of the receiving cavity, and a transparent film (102) coupled to the front surface of the flat panel and covering the first window aperture.  Lee further discloses an oral care implement (200) positioned within the receiving cavity of the blister package and the oral care implement is visible from the rear surface of the package through the blister package [0037] and from the front surface of the package through the first window aperture (Fig. 3).
As to claim 4, Lee further discloses the transparent film formed from polyethylene terephthalate/recycled polyethylene terephthalate [0027].
As to claim 5, Lee further discloses the flat panel formed from a paperboard material [0037].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro or Lee.  Takahiro or Lee discloses the packaged oral care implement as above having most of the limitations of the claims.  To the extent that Takahiro or Lee fails to disclose the transparent film is a non-heat sealable laminate, or the transparent film is coupled to the front surface of the flat panel with an adhesive, or the transparent film is selected from the group consisting of biaxially oriented polypropylene, recycled polyethylene terephthalate, and polyvinyl chloride having thickness between 10 and 50 microns; or the flat panel is formed from a paperboard material; or the blister package comprises a thermoformed plastic film as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaged oral care implement of Takahiro or Lee so the packaged oral care implement is constructed with the transparent film is a non-heat sealable laminate, or the transparent film is coupled to the front surface of the flat panel with an adhesive, or the transparent film is selected from the group consisting of biaxially oriented polypropylene, recycled polyethylene terephthalate, and polyvinyl chloride having thickness between 10 and 50 microns; or the flat panel is formed from a paperboard material; or the blister package comprises a thermoformed plastic film as claimed because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


Claim(s) 7, 8, 10, 12, 14, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro or Lee in view of Tarrson (3,730,335) and/or Reichenbach, III et al. (5,240,110; hereinafter Reichenbach).  
As to claims 7, and 24-25, Takahiro or Lee discloses the packaged oral care implement as above having most of the limitations of the claims except for a second window aperture formed through the flat panel and the transparent film covering the second window as claimed.  Tarrson teaches a packaged oral care implement (20) comprising a first window aperture (48), a second window aperture (54), a bridge portion (40) disposed between the first and second window apertures, and a oral care implement (22) is visible through the second window aperture.  Reichenbach teaches a package (10) comprising a first window aperture (33), a second window aperture (33), a bridge portion (37) disposed between the first and second window apertures, and a contents (25) is visible through the second window aperture.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Tarrson and/or Reichenbach to modify the packaged oral care implement of Takahiro or Lee so the packaged oral care implement is constructed to include a second window aperture, a bridge portion disposed between the first and second window apertures, and a oral care implement is visible through the second window aperture to allow visual access to the oral care implement disposed within the package.
As to claim 8, Takahiro or Lee further discloses indicia on the front surface of the flat panel.  To the extent that Takahiro or Lee fails to disclose the indicia is indicative of a characteristic of the oral care implement and the indicia is a depiction of a spring to indicate that the oral care implement is flexible.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the packaged oral care implement of Takahiro or Lee so the indicia is indicative of a characteristic of the oral care implement and the indicia is a depiction of a spring to indicate that the oral care implement is flexible to provide more convenience for a potential buyer without opening the package.
As to claims 10 and 12, to the extent that the packaged oral care implement of Takahiro or Lee as modified further fails to show the first window aperture comprises a linear portion and a bulbous portion and the second window aperture has a generally trapezoidal shape as claimed, or the bridge portion has a convex upper edge that defines an end of the first window aperture and a concave lower edge that defines an end of the second window aperture, the ends of the first and second window apertures are complementary in shape thereby giving the first and second window apertures a collective seamless appearance as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the packaged oral care implement of Takahiro or Lee so the package is constructed with the first window aperture comprises a linear portion and a bulbous portion, and the second window aperture has a generally trapezoidal shape, and a neck and a head of the oral care implement is exposed through the first window aperture and a proximal portion of a handle of the oral care implement is exposed through the second window aperture; or the bridge portion has a convex upper edge that defines an end of the first window aperture and a concave lower edge that defines an end of the second window aperture, the ends of the first and second window apertures are complementary in shape thereby giving the first and second window apertures a collective seamless appearance as claimed for decorative purposes.
As to claim 14, the packaged oral care implement of Takahiro or Lee as modified from the teaching of Tarrson and/or Reichenbach comprises an entirety of the oral care implement is visible from the rear surface of the package through the blister package, and a head, a neck, and less than one-half of a handle of the oral care implement is visible from the front surface of the package through the first and second window apertures.

Claim(s) 15-17, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 7 above, and further in view of Hohlbein et al. (2013/0276815; hereinafter Hohlbein).  
As to claim 15, the packaged oral care implement of Takahiro or Lee as modified above further fails to show the blister package comprising a plurality of receiving cavities that are spaced apart from one another, the flap panel comprising a plurality of the first window apertures and a plurality of the second window apertures such that one of the first window apertures and one of the second window apertures is aligned with each of the plurality of receiving cavities, and a plurality of the oral care implements as claimed.  Hohlbein teaches a packaged set of oral care implements (Fig. 16) comprising a blister package (92) having a plurality of receiving cavities (92c) and a plurality of oral care implements (10) with each oral care implement disposed within a cavity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Hohlbein to modify the packaged oral care implement of Takahiro or Lee as modified so the package is constructed with the blister package comprising a plurality of receiving cavities that are spaced apart from one another, the flap panel comprising a plurality of the first window apertures and a plurality of the second window apertures such that one of the first window apertures and one of the second window apertures is aligned with each of the plurality of receiving cavities, and a plurality of the oral care implements as claimed for allowing a manufacture to produce a packaged set of oral care implements at a time.
As to claims 16, 17, and 28-29, Hohlbein further teaches pre-weakened areas (92f) as claimed.

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736